Order entered August 14, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00310-CR

                           DAVID HERRERA GARCIA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F18-53582-J

                                            ORDER
       Before the Court is appellant’s August 9, 2019 second motion for extension of the time to

file appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before

September 9, 2019. If appellant’s brief is not filed by September 9, 2019, this appeal may be

abated for the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   LANA MYERS
                                                             JUSTICE